Citation Nr: 0512881	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-12 007A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a vascular disability 
of the right lower extremity to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from November 1965 until June 
1967.  His record of service (DD Form 214) reflects various 
decorations, including the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO denied entitlement to service 
connection for lower extremity vascular problems as secondary 
to service-connected bilateral knee disabilities.

In May 2003 the veteran and his mother appeared before the 
undersigned Veterans Law Judge sitting at the RO to provide 
oral testimony, a transcript (T) of which has been associated 
with the claims file.

The Board has statutory authority to correct obvious errors 
in the record on its own motion. 38 U.S.C. § 7103(c). A 
supplemental decision may be used for correcting an obvious 
error consisting of the inadvertent failure to address an 
issue within the Board's jurisdiction in a prior decision, 
remand, or order.  In the May 6, 2004 decision the Board 
addressed the issue of service connection for a vascular 
disability of the left lower extremity.  The issue of 
service connection for a vascular disability of the right 
lower extremity was considered and denied in a June 9, 2000 
RO rating decision.  The veteran's notice of disagreement 
was directed to the "lower extremity vascular problems" 
that the RO interpreted as disagreement with the denial of 
service connection for both lower extremities, as reflected 
in the October 2000 statement of the case.  Although the 
November 2002 supplemental statement of the case was 
directed only to the left lower extremity vascular 
disability, there was no clear indication in the record that 
the veteran intended to withdraw the issue of service 
connection for the right lower extremity vascular disability 
from his appeal.  
The Board granted service connection for the vascular 
disease of the left lower extremity on a secondary basis.  
The Board has reviewed the record and concludes that the 
issuance of a supplemental decision addressing the issue of 
service connection for vascular disease of the right lower 
extremity is the appropriate manner in which to proceed at 
this time.  The issue of service connection for vascular 
disease of the right lower extremity is not intertwined with 
any other matter addressed in the May 2004 Board decision 
and issuance of a separate decision would not result in a 
denial of due process.  


FINDINGS OF FACT

The probative and competent medical evidence of record 
establishes that a chronic deep vein thrombosis of the right 
lower extremity cannot reasonably be dissociated from a 
service-connected disability.


CONCLUSION OF LAW

Deep vein disability of the right lower extremity is 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's entrance examination conducted in April 1965 
showed no vascular abnormalities.  The veteran denied leg 
cramps in a report of medical history completed at that time.  
During service, there were no vascular complaints and a March 
1967 Medical Board examination showed a normal vascular 
system.

Following separation from service, the veteran received a VA 
examination in January 1968.  That evaluation did not discuss 
any vascular problems, and examination findings were directed 
to the left lower extremity.  The RO in March 1968 granted 
service connection for residuals of a fracture of the left 
tibia.  The VA examination in November 1972 was pertinently 
unremarkable.  The RO in January 1973 granted service 
connection for right knee strain on a secondary basis.  The 
record shows the veteran is service-connected for bilateral 
total knee replacements.

In June 1985, VA treatment records reflect complaints of left 
calf pain.  There was edema and inflammation.  The findings 
were consistent with deep venous resistance and valvular 
insufficiency.  A separate report, also dated in June 1985 
included an impression of left calf thrombophlebitis.  A July 
1985 report contained an assessment of status post deep vein 
thrombosis that had resolved.

The evidence of record reveals further vascular complaints in 
December 1985.  At that time, the veteran again complained of 
tenderness in his left calf.  There was swelling and varicose 
veins were noted.  Testing did not demonstrate deep venous 
resistance.  A diagnosis of post-phlebitic pain was rendered.

The veteran was next treated for vascular complaints in 
February 1987 at a VA facility.  The diagnoses were venous 
insufficiency and varicose veins.  Motrin was recommended.

In June 1987, the veteran voiced complaints of increased left 
leg pain.  There was no evidence of deep venous resistance at 
that time.  There was valvular insufficiency.

In November 1989, the veteran complained of a left lower 
extremity "hot spot."  A provisional diagnosis of phlebitis 
was rendered.

In October 1992, VA again treated the veteran for left lower 
extremity swelling and tenderness.  A Doppler test did not 
reveal deep vein thrombosis.  VA and private treatment 
reports in 1997 are unremarkable regarding vascular disease 
of the right lower extremity.

Upon VA examination in September 1999, circulatory impairment 
of both lower extremities was noted.  On an earlier valuation 
in February 1999 the veteran attributing poor circulation in 
the lower extremities to being unable to squat after knee 
surgery.  

A September 2000 VA treatment report indicated complaints of 
localized swelling in the veteran's left lower extremity.  
The assessment was likely localized thrombophlebitis.

An October 2000 VA outpatient treatment report contained a 
diagnosis of varicose veins.

A November 2000 letter written by EJM (initials), III, MD, 
noted that the veteran had a recent bout of superficial 
phlebitis and that he had problems in the past with chronic 
phlebitis of both legs.

In June 2002, records from the Washington Hospital show that 
the veteran had a positive venous Doppler test on his right 
lower extremity.  The findings were consistent with 
thrombosis.

In a September 2002 letter written by a VA staff physician, 
it was stated that the veteran's venoocclusive disease 
occurred as a result of treatment for his degenerative joint 
disease, bilateral knees.  It was noted that the veteran had 
had total knee replacements in 1997.  Since those operations, 
he had 3 episodes of deep venous thrombosis.

An October 2002 letter written by EJM, III, MD, discussed the 
etiology of the veteran's multiple deep vein thromboses.  EJM 
III, MD, observed that the veteran had episodes of vascular 
insufficiency prior to his total knee replacements.  For that 
reason, the physician did not believe that the veteran's 
vascular disorders were caused by his knee surgeries.  Dr. 
EJM did find that it was entirely conceivable that the 
veteran suffered an injury to his deep venous system when he 
injured his left leg in Vietnam.  

He then stated that it was entirely reasonable to assume that 
the reason the veteran had recurrent deep vein thromboses 
involving the left leg because of his in-service fracture of 
his left tibia.  Dr. EJM therefore felt that it was at least 
as likely as not that the veteran's vascular problems related 
to service and to the veteran's service-connected left leg 
disability.

In May 2003, the veteran gave testimony at a hearing before 
the undersigned.  He stated that he experienced blood clots 
in his legs, which he treated with Coumadin.  He related that 
he had pain and swelling associated with his lower extremity 
vascular problem.  He had raised bumps of veins on his legs.  
His mother further stated that his vascular problems dated 
back to the time of his in-service injury in 1966.  She 
stated that his leg bruises would not heal.  She also stated 
that he had been wearing thromboembolic disease (TED) 
stockings for at least 25 years.  He received the stockings 
from VA.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as organic disease of the nervous system if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to the issue on appeal 
because the veteran's claim was received before the November 
9, 2000, the effective date of the new law, and it remained 
a pending claim as of the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO in June 2000 denied the claim as 
not well grounded and the veteran perfected an appeal in 
October 2000.  Thus the veteran through that rating decision, 
the October 2000 Statement of the Case the veteran was 
apprised of the applicable law and regulations as well as 
evidence lacking to establish entitlement to the benefit 
sought.  Thereafter the July 2002 rating decision, the August 
2002, September 2002, October 2002, and November 2002 
Supplemental Statements of the Case (SSOCs) provided him with 
the explanation of why the RO continued to deny the claim 
after review of the additional relevant evidence.  

In addition, in April 2001 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letters advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the April 2001 VCAA notice letter was sent 
before the initial RO adjudication of the veteran's claim on 
the merits, and thus complied with the express requirements 
of the law as found by the CAVC in Pelegrini II.  In fact the 
initial rating determination on the merits in July 2002 was 
more than a year after the VCAA notice was sent.  The RO in 
essence reviewed the claim de novo after the determination in 
June 2000.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  


The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant did not contain the "fourth 
element," the Board finds that the veteran did have actual 
notice of the obligation to submit all relevant evidence to 
VA.  The Board finds that in the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran 
obtained a medical opinion in connection with the disability 
at issue.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
In addition, the Board believes that the record is sufficient 
to grant the benefit sought so any deficiency in the duty to 
notify or assist is rendered harmless.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
vascular disability of the right lower extremity.  He also 
satisfies the other requirements for prevailing on a claim 
for service connection in view of the evidence and 
application of the benefit of the doubt rule.  

The veteran is a lay person who has expressed an opinion 
relating his vascular insufficiency to his service-connected 
knee replacements.  He is not competent to address causation 
or etiology of his vascular insufficiency.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA or private medical opinion of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran is claiming that his current vascular problems 
stem from a service-connected disability.  In essence, he 
contends that his vascular insufficiency of the right lower 
extremity is secondary to his service-connected right knee 
replacement and implicitly that it is a disease process 
related to his disability of both knees.  To successfully 
establish this claim, the evidence of record must contain a 
competent medical opinion of etiology stating that it is at 
least as likely as not that the veteran's vascular disorder 
is attributable to his service-connected right knee 
disability.  

The record reflects that in October 2002 Dr. EJM III opined 
that it was entirely conceivable that the veteran suffered an 
injury to his deep venous system when he injured his left leg 
in Vietnam.  Dr. EJM III proceeded to state that it was at 
least as likely as not that the veteran's vascular 
insufficiency was causally related to the service-connected 
left leg injury.  Although Dr. EJM III appeared to conclude 
that the right leg vascular insufficiency was not due to the 
knee replacement or otherwise related to any problem with 
left lower extremity he did opine favorably on a relationship 
between the traumatic injury to the left lower extremity in 
military service and the development of vascular 
insufficiency in that extremity.

On the other hand, a VA physician's statements received in 
September 2002 read together provide an alternative theory 
for service connection that Dr. EJM III did not address 
directly.  


The VA physician, the veteran's treating physician, stated in 
one letter that the veteran had bilateral knee replacements 
with secondary deep vein thrombosis.  In a second letter the 
clinician clarified that the venoocclusive disease occurred 
as a result of treatment for degenerative joint disease and 
in so doing noted the post knee replacement episodes of deep 
vein thrombosis.  

In weighing the probative value of the VA opinion against the 
October 2002 letter, the Board notes that the veteran was 
discharged from active duty in June 1967, and that there was 
no treatment for vascular problems until the mid 1980's.  

However, other evidence of record reveals that his valvular 
deficiency in the right lower extremity began without deep 
vein thrombosis until much later.  This evidence supported 
Dr. EJM III's etiological opinion that supported a grant of 
service connection for a vascular disorder as to the left 
leg.  

Dr. EJM III indicated that right leg deep vein thromboses was 
reported in 2002, that multiple deep vein thromboses in the 
left leg preexisted those in the right leg and that a 
vascular insufficiency existed in both legs before the knees 
were replaced.  

However, the VA physician noted the deep vein thrombosis 
occurred in the right leg initially after the knee 
replacement and offered a rationale to relate this event to 
VA treatment.  

In conclusion, the evidence of record supports the veteran's 
contention that his deep vein disability of the right lower 
extremity is secondary to a disability for which service 
connection has been granted.  Simply put, in view of the 
evidentiary record with application of all pertinent 
governing criteria, the Board finds there exists a plausible 
basis upon which to predicate a grant of entitlement to 
service connection for the deep vein thrombosis of the right 
leg veins as secondary to service connected disability of the 
right knee.  38 C.F.R. § 3.310(a) (2004).  

The veteran is entitled to the benefit of the doubt where, as 
here, the competent evidence is in approximate balance.  The 
Board is unable to conclude that the preponderance of the 
evidence is against the claim in view of the competent 
opinion in support of the claim and the other evidence of 
record.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a vascular disability 
of the right lower extremity as secondary to a service-
connected disability is granted is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


